—Judgment, Supreme Court, Bronx County, rendered May 4, 1977, convicting defendant on his plea of guilty to robbery, first degree, and imposing sentence, unanimously modified, on the law and as a matter of discretion in the interest of justice, to strike from the sentence the reference to parole time and otherwise the judgment is affirmed. Defendant was not on parole but was on probation. Whether any sentence shall be imposed with respect to violation of probation and whether it will be concurrent or consecutive with the present sentence rests in the sound *963discretion of the Judge who imposes the sentence for violation of probation, if any. Concur—Birns, J. P., Silverman, Evans, Lane and Yesawich, JJ.